DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A (Figures 2 and 4) in the reply filed on 01 September 2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 September 2022.  Claims 1-16 remain pending in the application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 30 November 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,535,678 issued to Brown (Brown) in view of U.S. Pre-Grant Publication 2005/0082337 to Riedl (Riedl).
Regarding claim 1, Brown discloses a bismuth-based firearm projectile (See Figures, clearly illustrated, and at least Abstract), comprising: a projectile body comprising a bismuth alloy that forms at least 90 weight percent (wt %) of the projectile body (See at least Figure 1, Element 18, Col. 2 Lines 5-9 and Lines 52-54); wherein the bismuth alloy comprises an alloy of bismuth; and wherein the bismuth alloy comprises 95-99.5 wt % bismuth (See at least Figure 1, Element 18, Col. 2 Lines 5-9 and Lines 52-54).  Brown further discloses that the bismuth can be alloyed with other non-toxic metals.
Brown does not specifically disclose a bismuth-nickel alloy.
Riedl, a related prior art reference, discloses a bismuth-nickel alloy containing 95-99.5 weight percent bismuth and 0.5-5 wt % nickel (See at least Paragraphs 0012 and 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Brown with the noted teachings of Riedl.  The suggestion/ motivation for doing so would have been to provide an appropriate alloy material with thermal stability and environmental compatibility to perform the given function with a reasonable expectation of success.
Regarding claim 2, Riedl further discloses wherein the bismuth-nickel alloy comprises at least one of at least 0.5 wt % nickel, at least 0.75 wt % nickel, at most 0.5 wt % nickel, at most 0.75 wt % nickel, at most 1 wt % nickel, at most 1.5 wt % nickel, at most 2 wt % nickel, at most 3 wt % nickel, and at most 5 wt % nickel (See at least Paragraphs 0012 and 0018).
Regarding claim 3, Riedl further discloses wherein the bismuth-nickel alloy comprises 99-99.5 wt % bismuth and 0.5-1 wt % nickel (See at least Paragraphs 0012 and 0018).
Regarding claim 4, Riedl further discloses wherein the bismuth-nickel alloy comprises 99.2-99.5 wt % bismuth and 0.5-0.8 wt % nickel (See at least Paragraphs 0012 and 0018).
Regarding claim 5, Brown as modified by Riedl further discloses wherein the bismuth-nickel alloy forms at least one of at least 92 wt %, at least 94 wt %, at least 96 wt %, at least 98 wt %, at least 99 wt %, and at most 100 wt % of the projectile body (See Brown, at least Figure 1, Element 18, See at least Col. 2 Lines 5-9 and Lines 52-54).
Regarding claim 6, Brown further discloses a coating applied to an exterior of the projectile body (See at least Figure 3, Element 24, clearly illustrated and at least Col. 2 Lines 24-27).
Regarding claim 7, Brown further discloses wherein the coating is a copper jacket (See at least Figure 3, Element 24, clearly illustrated and at least Col. 2 Lines 24-27).
Regarding claim 8, Brown further discloses wherein the coating includes one or more of copper, a copper alloy, nickel, a nickel alloy, iron, an iron alloy, zinc, aluminum, tungsten, and gilding metal (See at least Figure 3, Element 24, clearly illustrated and at least Col. 2 Lines 24-27).
Regarding claim 9, Brown as modified by Riedl further discloses wherein the projectile body comprises a stiffness that is at most 50% of a stiffness of a bismuth-tin projectile body of an equivalent size and shape, wherein the bismuth-tin projectile body consists of a 95Bi5Sn alloy bismuth-tin alloy (Understood to be an inherent property of a Bismuth-Nickel alloy body with the given ranges for the constituent components identified previously).
Regarding claim 10, Brown as modified by Riedl further discloses wherein the stiffness of the projectile body is a threshold fraction of the stiffness of the bismuth-tin projectile body, and wherein the threshold fraction is at least one of at least 40%, at least 50%, at least 60%, at least 70%, at most 70%, at most 80%, and at most 90% (Understood to be an inherent property of a Bismuth-Nickel alloy body with the given ranges for the constituent components identified previously).
Regarding claim 11, Brown as modified by Riedl further discloses wherein the projectile body comprises a density of at least one of at least 9.4 grams per cubic centimeter (g/cc), at least 9.5 g/cc, at least 9.55 g/cc, at least 9.6 g/cc, at least 9.65 g/cc, at least 9.7 g/cc, at least 9.71 g/cc, at least 9.72 g/cc, at least 9.73 g/cc, at least 9.74 g/cc, at least 9.75 g/cc, at most 9.72 g/cc, at most 9.73 g/cc, at most 9.74 g/cc, at most 9.75 g/cc, at most 9.76 g/cc, and at most 9.78 g/cc (Understood to be an inherent property of a Bismuth-Nickel alloy body with the given ranges for the constituent components identified previously).
Regarding claim 12, Riedl further discloses wherein the nickel is at least substantially dissolved in the bismuth (See at least Paragraphs 0010-0012, 0018 and Figure 5).
Regarding claim 13, Riedl further discloses wherein the bismuth-nickel alloy comprises one or more Bi--Ni alloy domains (See at least Paragraphs 0010-0012, 0018 and Figure 6).
Regarding claim 16, Brown further discloses a firearm cartridge (See at least Figure 1), comprising: a casing (10) that defines an internal volume (Contains element 12); a propellant (12) disposed in the internal volume (See at least Figure 1); a primer (14) disposed in the internal volume and configured to ignite the propellant (See at least Col. 1 Line 66-Col. 2 Line 4); the bismuth-based firearm projectile (18) of claim 1 at least partially received in the casing (See at least Figure 1, clearly illustrated).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Riedl as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication 2019/0154421 by Amick (Amick).
Regarding claim 14, Brown as modified by Riedl does not disclose annealed alloy, a stress-relieved alloy or heat-treated alloy.
Amick, a related prior art reference, discloses wherein the bismuth-nickel alloy is one or more of an annealed alloy, a stress-relieved alloy, and a heat-treated alloy (See at least Paragraph 0087).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Brown as modified by Riedl above with the noted teachings of Amick.  The suggestion/ motivation for doing so would have been to toughen the outer surface of the projectile body as is known in the art. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Riedl as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication 2007/0074637 by Pontieri (Pontieri).
Regarding claim 15, Pontieri does not disclose a frangible projectile.
Pontieri, a related prior art reference, discloses wherein the bismuth-based firearm projectile is a frangible firearm projectile, wherein the frangible firearm projectile has a weight and is configured to break entirely into small particulate when fired at a metal surface at close range from a firearm cartridge, and wherein the small particulate has a maximum particle weight of 5% of the weight of the frangible firearm projectile (See at least Paragraphs 0050-0051).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Brown as modified by Riedl above with the noted teachings of Pontieri.  The suggestion/ motivation for doing so would have been to enhance safety for the operator and bystanders inasmuch as ricocheting projectiles or fragments are minimized as taught by Pontieri.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641